Citation Nr: 0732047	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  05-18 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of an 
apportionment of the veteran's VA compensation benefits in 
the calculated amount of $1000.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is the ex-spouse of a veteran who served on 
active duty from July 1966 to September 1968.  This matter is 
before the Board on appeal from a March 2005 decision of the 
Committee on Waivers and Compromises (Committee) at the Waco, 
Texas Department of Veterans Affairs (VA) Regional Office 
(RO), finding the appellant owed $4500 in overpayment of an 
apportionment of the veteran's VA compensation benefits.  In 
May 2005, the Committee granted a partial waiver of the 
overpayment, reducing the debt to $1000.


FINDINGS OF FACT

1. A February 2000 letter notified the appellant of her award 
of an apportionment of the veteran's VA compensation benefits 
for her and her son; the letter informed her that she must 
tell VA about any changes in her income, net worth, marital 
status, and school attendance and that failure to do so could 
result in an overpayment which would have to be repaid. 

2. The veteran's divorce from the appellant became final in 
May 2004; in June 2004 the appellant was advised that her 
apportionment payments would be stopped effective September 
2, 2004.

3. The appellant received VA monthly apportionment payments 
of $500 through (last payment issued) November 1, 2004.

4. In November 2004, the RO processed a stop payment of the 
appellant's apportionment payments effective February 1, 
2004; the Committee has waived recovery of the resulting 
overpayment for all apportionment payments the appellant 
received prior to October 1, 2004.

5. Regarding the remaining $1000 amount of the overpayment 
created, there is no indication of fraud, misrepresentation, 
or bad faith by the appellant.

6. The appellant was at fault in the creation of the 
remaining overpayment; VA was not at fault in the creation of 
the remaining overpayment.

7. There is no indication the appellant relinquished a 
valuable right or incurred a legal obligation in reliance 
upon the benefits received or that recovery of the assessed 
overpayment would result in undue financial hardship. 

8. The failure of the Government to insist upon its right to 
repayment of the overpayment would result in unjust 
enrichment of the appellant, inasmuch as she accepted 
benefits to which she was not entitled.


CONCLUSION OF LAW

There is no statutory bar to waiver of recovery of the 
appellant's debt resulting from overpayment of an 
apportionment of the veteran's VA compensation benefits in 
the amount of $1000; however, recovery of the debt would not 
be contrary to the principles of equity and good conscience.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963, 
1.965 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  In 
Barger v. Principi, 16 Vet. App. 132 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the VCAA, with its expanded duties, does not apply to cases 
involving the waiver of recovery of overpayment claims.  See 
also Reyes v. Nicholson, 21 Vet. App. 370, 379-80 (2007) 
(noting that the Court has consistently held that the VCAA 
notice provisions do not apply to waiver of overpayment 
claims).  Therefore, the VCAA and its implementing 
regulations do not apply in this matter.

B.	Legal Criteria, Factual Background, and Analysis

Pursuant to 38 U.S.C.A. § 5302(c), a finding of fraud, 
misrepresentation, or bad faith precludes a grant of a waiver 
of recovery of an overpayment.  The Committee concluded that 
the facts in this case do not show the presence of any of the 
preceding factors.  After reviewing the record, the Board 
agrees with that conclusion.  Consequently, the Board's 
decision will be limited to a determination as to whether 
recovery of the overpayment of VA compensation benefits would 
be contrary to principles of equity and good conscience.

The Committee denied the appellant's claim for waiver of the 
remaining $1000 debt on the basis that recovery of the 
overpayment would not be against equity and good conscience.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The standard of 
"Equity and Good Conscience" will be applied when the facts 
and circumstances in a particular case indicate a need for 
reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be 
unduly favorable or adverse to either side.  The phrase 
equity and good conscience means arriving at a fair decision 
between the obligor and the government.  In making this 
determination, consideration will be given to the following 
elements, which are not intended to be all-inclusive:

1. Fault of the debtor. Whether the actions of the debtor 
contributed to the creation of the debt. 
2. Balancing of faults. Weighing of the fault of the debtor 
against that of VA. 
3. Undue hardship. Whether collection would deprive the 
debtor or family of basic necessities. 
4. Defeat the purpose. Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended. 
5. Unjust enrichment. Whether failure to make restitution 
would result in unfair gain to the debtor. 
6. Changing position to one's detriment. Whether reliance on 
VA benefits resulted in relinquishment of a valuable right or 
the incurrence of a legal obligation. 

38 C.F.R. § 1.965(a).

A February 2000 letter notified the appellant that she was 
entitled to receive an apportionment of the veteran's 
compensation benefits of $500 per month for her and her son.  
This letter also notified her that the amount of the 
apportionment was determined based on income, net worth, 
marital status, and school attendance.  The letter informed 
her that she must promptly report any changes in this 
information, because such changes might result in a reduction 
or termination of the apportionment and possibly an 
overpayment of benefits.  

In May 2004, the veteran submitted VA Form 21-686c, 
Declaration of Status of Dependents, asking to have the 
appellant removed as his spouse and submitting a divorce 
decree showing that their divorce was heard in open court on 
January 12, 2004 and became final on May 10, 2004.  

In June 2004, VA sent the appellant a letter notifying her 
that her apportionment payments would be terminated effective 
September 1, 2004, based on her divorce from the veteran.  

In September 2004, VA sent the appellant a letter notifying 
her that the June 2004 letter erroneously stated that her 
benefit payments would stop September 1, 2004.  VA proposed 
to stop her benefits effective February 1, 2004, as the 
divorce decree showed that divorce proceedings were heard in 
open court on January 12, 2004.  She was also informed that 
she had 60 days to submit evidence showing that her 
apportionment benefits should not be terminated and that she 
could reduce the amount of her potential overpayment by 
asking for adjustment of her benefits during the 60 day 
period.

A November 2004 letter notified the appellant that her 
benefits were being terminated effective February 1, 2004 and 
that she was responsible for any overpayment from that date.  

Regarding debtor and VA fault in creating the overpayment, 
the Board finds that the appellant largely contributed to the 
creation of the $1000 overpayment.  Notably, the Committee 
has found that VA was at fault in creating the overpayment 
from February 2004 to September 2004, as VA erroneously told 
the appellant in June 2004 that her payments would stop at 
the future date of September 2, 2004.  Hence, this portion of 
the debt has been waived.  

In her March 2005 notice of disagreement, the appellant 
stated that she was not aware that her divorce had become 
final until she received VA's June 2004 letter.  She 
indicated that she also received the September and November 
2004 notification letters and that her apportionment checks 
stopped after the November letter.  Hence, the record shows 
that she knew she was receiving benefits she was not entitled 
to receive in September and October 2004.  She was aware that 
her divorce was final as early as June 2004, and was again 
notified in September 2004 that her apportionment would be 
terminated and an overpayment would be created in her account 
in 60 days unless she submitted evidence as to why the 
payments should not be halted.  She was also told she could 
minimize any overpayment during that 60 day period by asking 
VA to adjust her payments.  The Board recognizes that VA also 
contributed to the creation of the overpayment as a result of 
its earlier error; however, the appellant had been aware for 
several months that she was no longer entitled to receive 
this money.  The September 2004 letter provided her with the 
option to inform VA during the following 60 day period that 
it should stop payments immediately, to prevent any further 
overpayments from resulting.  She did not submit such a 
request and continued to negotiate VA checks during this time 
period; hence, she is at greater fault for the remaining 
$1000 overpayment.

As to the element of "undue financial hardship," a finding 
of financial hardship is justified if the collection of the 
indebtedness would deprive the appellant of food, clothing, 
shelter, or other basic necessities.  In June 2005, the 
appellant submitted a Financial Status Report (FSR) showing 
that her income consisted of unemployment payments of $1020 a 
month.  Her expenses included $54 for utilities and heat, a 
car payment of $502.10 a month, and miscellaneous expenses 
(including water, phone, garage, and car and renters 
insurance) totaling $351.48.  These expenses totaled $907.58, 
leaving her with $112.42 a month.  She also indicated that 
she had a monthly student loan debt of $117 that she was not 
currently paying due to bankruptcy forbearance of the debt.  
The FSR reflects that she was discharged from bankruptcy in 
June 2004.  While the appellant listed rent expenses of $1305 
and food expenses of $300, she reported that her sister was 
living with her and paying all of these rent and food 
expenses.  She listed assets, including her car, which 
totaled $24,041.29.  The Board notes that prior (December 
2004 and March 2005) FSRs show she was paying more in 
expenses than she was receiving in income.  However, the most 
recent FSR shows that she would have some money left over 
from her monthly unemployment income to pay back in 
reasonable installments the debt owed to VA.  It should be 
noted that the Government is entitled to the same 
consideration as other creditors or potential creditors, and 
the appellant is, as noted above, making monthly payments of 
$502.10 to a creditor for a car loan.  Hence, the Board finds 
that the recovery of the overpayment in reasonable 
installments would not deprive the appellant of the basic 
necessities of life or result in undue financial hardship.

As the appellant is no longer married to the veteran, and not 
entitled to receive a portion of his compensation benefits, 
collection of the debt would not defeat the purpose of the 
benefit.  

Failure to recover the remaining overpayment would cause 
unjust enrichment to the debtor, as the appellant clearly 
received benefits she was not entitled to receive.  

Likewise, there is no indication that the appellant's 
reliance on VA apportionment benefits resulted in 
relinquishment of another valuable right or caused her to 
incur a legal obligation.

Weighing all the factors considered above, the Board 
concludes that the facts in this appeal do not demonstrate 
that recovery of the overpayment of $1000 would be against 
equity and good conscience.  Consequently, waiver of recovery 
of such overpayment must be denied.


ORDER

Entitlement to waiver of overpayment of an apportionment of 
VA compensation benefits in the calculated amount of $1000 is 
denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


